Title: To James Madison from Jacob Wagner, 19 July 1807
From: Wagner, Jacob
To: Madison, James



Dear Sir
July 19, 1807

Observing that the newspapers are circulating a imperfect account of the law-case of Baring vs. Christie, I take the liberty of referring you to it entire in 5th. East’s rep. 398, and at the same time to enclose a note I made some time ago, with a view to the extent of the operation of the exception to the passport, under present circumstances.  The tenuity of this exception is such, as, in my opinion, not to warrant the force given to it: yet it might be as well to insert a blank for the Master’s habitation, as the Spanish Dutch and Prussian Treaties require it.  You will find, on the original of the French treaty which was the subject of this adjudication, a preparation for its publication, marked with pencil in the hand writing of the present President; and by a reference to it you will perceive, a fact which I do not remember, whether the original was ever accommodated to Lord Ellenborough’s requisition.  The original Span. treaty, altho’ referring to a model of a passport as annexed, in truth contains none annexed.  In lieu of this the french model was adopted with the assent of Mr. Yrujo, to whom I took it in 1797 in order to obtain his translation into Spanish, from which the Spanish column of the passport now in use is a literal copy.
Whilst slightly touching this subject, I take the liberty of referring to another having an affinity to it, which may occasion losses to the Am. merchants and solicitude to the Executive.  The gazette of the U States some months ago suggested in a strain, which denoted the origin, that the then recent Spanish captures might be justified by the deficiency of certain documents required by treaty; and their absence appears to have been taken advantage of in the english insurance cases, probably from the suggestion of the Spanish condemnations; and though the objection of the underwriters did not prevail for want of application to the case in hand, the validity of it was implied, Dawson vs. Atty 7 East’s reports 367.  The note I have enclosed refers to other treaties, viz. the Dutch and Prussian, which equally require the document in question.  In the printed copy of the Spanish treaty you will also see a notable variance between the English and Spanish columns.  It ought to be observed that the existing treaty with France is free from any ingredient from which to form a criticism of either of these two descriptions.
I shall only add, that I have always considered the clearance, if properly filled up, as the document, the want of which is complained of.  With very great respect & esteem, I have the honor to remain, Your most obed. Servt.

Jacob Wagner

